Citation Nr: 0912133	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  03-15 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Evaluation of diabetes mellitus, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from January 1966 to 
January 1968.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO).

In June 2006, the appellant testified at a hearing before the 
undersigned Veterans Law Judge (VLJ) sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.

The Board notes that VA received additional evidence, a 
statement by the appellant, following issuance of the most 
recent Supplemental Statement of the Case.  The appellant's 
representative has a written waiver of consideration of this 
evidence by the agency of original jurisdiction.  
Accordingly, the Board may proceed with consideration of the 
evidence.

The evidence submitted in this case suggests that the 
appellant seeks an increase evaluation for disability 
involving his legs and feet.  The matter is referred to the 
RO for appropriate action.  See Letter from Appellant, date 
stamped February 2008.


FINDING OF FACT

The appellant's diabetes mellitus requires the use of insulin 
and a restricted diet, but does not require the regulation of 
activities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
November 2001, and again in June 2002, essentially complied 
with statutory notice requirements as outlined above.  VA 
notified the appellant of the evidence obtained, the evidence 
VA was responsible for obtaining, and the evidence necessary 
to establish entitlement to the benefits sought including the 
types of evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided.  This is error and presumed 
prejudicial to the appellant unless VA can demonstrate 
otherwise.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  In this case, the Board finds that there is no 
prejudice to the appellant in this error because the 
appellant was informed in the June 2008 SSOC of the 
disability rating and effective date elements of his claim.  
Also, the arguments advanced by the appellant and his 
representative in this case reflect an understanding of the 
rating criteria and effective date elements of the claim.  In 
the end, the appellant has not been deprived of information 
needed to substantiate his claim and the very purpose of the 
VCAA notice has not been frustrated.  Also, the Board notes 
that the appellant has been represented throughout his appeal 
by an accredited veterans service organization.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA 
treatment records have been associated with the claims folder 
along with private medical records.  VA afforded the 
appellant an opportunity to appear for a hearing.  The 
appellant testified before the undersigned VLJ in June 2006.

Additionally, VA afforded the appellant relevant 
examinations.  The Board notes that the recent VA examination 
in May 2008 is adequate as it reflects a pertinent medical 
history, clinical findings, and a diagnosis.  Moreover, the 
examination report contains sufficient information to permit 
an evaluation of the appellant's diabetes mellitus under the 
applicable rating criteria.  The adequacy of this examination 
has been challenged by the appellant's representative on the 
basis that it did not comply with the Board's June 2008 
remand and lacked reasoning.  The Board finds that the 
examination report satisfies the intent of the Board's June 
2008 remand, which was to obtain sufficient medical 
information to evaluate the appellant's diabetes mellitus.  
The Board does not believe that the adequacy of an 
examination, nor compliance with a Board remand, requires 
that the examiner repeat the schedular criteria or remand 
language when the nature and severity of the condition may be 
ascertained from the language employed by the examiner.  
Accordingly, the Board rejects the representative's argument 
that the examination is inadequate.

Ultimately, the Board finds that there is no indication that 
there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Disability Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.

Diabetes is rated under 38 C.F.R. § 4.120, Diagnostic Code 
7913, which provides a 20 percent rating for diabetes 
requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is assigned when insulin, a restricted diet, and 
regulation of activities are required.  A 60 percent rating 
is assigned when insulin, a restricted diet and regulation of 
activities are required, along with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Compensable 
complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation.  38 C.F.R. § 4.119.  Noncompensable complications 
are considered part of the diabetic process under Code 7913.  
See Note 1 to Code 7913.

Historically, the Board notes that the RO awarded service 
connection for diabetes mellitus in January 2002 at the 20 
percent disability level.  Initially, an effective date of 
September 20, 2001, was assigned; however, subsequently, the 
appellant succeeding in obtaining an earlier effective of 
July 9, 2001.  See Rating Decision dated July 2002.  The 
appellant is also rated for peripheral neuropathy of the 
lower extremities and ulcer secondary to service-connected 
diabetes mellitus; the evaluations are not currently in 
appeal status and, therefore, are not for review by the Board 
at this time.

The appellant seeks an evaluation greater than 20 percent for 
diabetes mellitus.  He testified in June 2006 that he was 
insulin dependent and could not tolerate exercise, noting 
that he had peripheral neuropathy.  He reported that he 
feared a hypoglycemic reaction.  He denied all exercise.

Private medical record dated 2001, including a letter from a 
private physician, reflect that the appellant had diabetes 
mellitus controlled by oral medication and subcutaneous 
insulin injections.  These records further show treatment for 
peripheral neuropathy of the lower extremities.

VA treatment records dated since 1998 show that the appellant 
has diabetes mellitus, type 2, treated with insulin and 
restricted diet.  These records are silent for regulation of 
activities due to diabetes mellitus.  The records show no 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider.  During a call with the 
appellant in May 2006, the VA nurse practitioner informed the 
appellant that "he was not near hypoglycemia."  An April 
2007 assessment shows diabetes mellitus, not controlled.  
Associated notes show that the appellant was resistant to 
suggestions for care.  Records dated 2007 are significant for 
health issues involving osteomyelitis of the spine and disc 
disease.  A February 2008 treatment note reflects chronic 
medical problems, heart and spine disabilities, with history 
of diabetes mellitus treated with insulin.  At that time, the 
appellant reported recent fasting sugars 160 and some dietary 
indiscretions.

On VA examination in July 2002, the appellant reported a 17 
year history of diabetes mellitus controlled with oral 
medication until about 1997 when he was changed to insulin.  
The appellant denied ketoacidosis or hypoglycemic reactions, 
and restriction of activities.  He reported seeing a diabetic 
care provider every 2 months.  The diagnosis was type 2 
diabetes treated with insulin 3 times daily.
In May 2008, a VA examination was conducted.  The appellant 
complained of hypoglycemic reactions about every other day.  
He denied ketoacidosis or hypoglycemic reactions requiring 
hospitalization.  He reportedly tries to follow diet, and 
denied weight loss or gain.  The appellant indicated that his 
activity is restricted due to osteomyelitis of the spine and 
back pain.  He stated that he takes insulin 3 times daily and 
visits a diabetic care provider every 3 months.  The 
appellant denied other symptoms.  A physical examination and 
clinical tests were performed, to include glucose study.  The 
diagnosis was type 2 diabetes on insulin.  The examiner noted 
that this does not affect his activities of daily living.

Upon careful review of the record, the Board concludes that 
diabetes mellitus is appropriately evaluated as 20 percent 
disabling and that the evidence shows no basis for a staged 
evaluation.  In order to warrant a higher rating, treatment 
must include regulation of activities as well as insulin and 
dietary restrictions.  While the appellant contends that his 
activities are regulated, such assertions are not borne out 
by the evidence of record.  The regulation describes 
regulation of activities as avoidance of strenuous 
occupational and recreational activities.  As discussed 
above, the relevant treatment records are silent regarding 
any regulation of the appellant's activities due to his 
diabetes mellitus.  In the 2008 report, the examiner clearly 
established that the disorder did not affect his activities 
of daily living.  Moreover, the appellant acknowledged at the 
most recent VA examination in 2008 that his activities were 
restricted due to osteomyelitis and back pain.  Nothing in 
the probative evidence suggests that there is regulation of 
activities within the meaning of the diagnostic code.

The Board acknowledges that the appellant is competent to 
report worsening symptoms.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence does not demonstrate the 
medical necessity of regulation of his activities due to 
diabetes mellitus.  Therefore, an evaluation in excess of 20 
percent is not for application.

Lastly, noncompensable complications are considered part of 
the diabetic process under Code 7913.  See Note 1 to Code 
7913.  As indicated above, peripheral neuropathy of the lower 
extremities and ulcer associated with diabetes mellitus are 
separately rated; the evaluations are not currently in appeal 
status and, therefore, are not for review by the Board at 
this time.


ORDER

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


